[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________           FILED
                                             U.S. COURT OF APPEALS
                          No. 09-14542         ELEVENTH CIRCUIT
                                                   APRIL 28, 2010
                      Non-Argument Calendar
                                                    JOHN LEY
                    ________________________
                                                      CLERK

                  D. C. Docket No. 09-60061-CR-JIC

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                              versus

DESMAN STANLEY,

                                                     Defendant-Appellant.
                    ________________________

                          No. 09-14551
                      Non-Argument Calendar
                    ________________________

                  D. C. Docket No. 09-60061-CR-JIC

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                              versus

SCOTTY BORDEN,
                                                     Defendant-Appellant.
                          _______________________

                                No. 09-14631
                            Non-Argument Calendar
                          ________________________

                       D. C. Docket No. 09-60061-CR-JIC

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MELINDA LORAY,
                                                            Defendant-Appellant.

                                _______________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                        _________________________
                                (April 28, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Desman Stanley, Scotty Borden, and Melinda Loray appeal their sentences

for crimes committed in a conspiracy to commit bank fraud. Stanley, Borden, and

Loray challenge the enhancement of their sentence for victims who were

reimbursed for their losses. See United States Sentencing Guideline § 2B1.1(b)(2)

(Nov. 2008). We affirm.



                                        2
      Stanley, Borden, Loray, and seven codefendants were indicted for their

crimes related to the conspiracy. Stanley was charged with and later pleaded guilty

to two crimes: conspiracy to commit bank fraud, 18 U.S.C. § 1349; and bank fraud,

id. § 1344. Borden was charged with two crimes, but he later pleaded guilty to

conspiracy to commit bank fraud, id. § 1349. Loray was charged with and pleaded

guilty to three crimes: conspiracy to commit bank fraud, id. § 1349; bank fraud, id.

§ 1344; and receipt of stolen mail, id. § 1708.

      The presentence investigation reports increased the base offense levels for

Stanley, Borden, and Loray based on the number of victims they had defrauded.

Stanley’s and Loray’s presentence reports increased their base offense levels by

four points because they had defrauded more than 50 victims, U.S.S.G. §

2B1.1(b)(2)(B). Borden’s report increased his base offense level by two points

because he had defrauded more than ten victims, id. § 2B1.1(b)(2)(A)(i).

      Stanley and Loray objected to the four-level enhancement, but Borden did

not object to his two-level enhancement. Stanley and Loray argued that the report

erroneously included as victims those individuals and businesses who had been

reimbursed by their banks. The district court applied the enhancements and

sentenced Stanley to 57 months of imprisonment, Borden to 27 months of

imprisonment, and Loray to 72 months of imprisonment.



                                          3
      Stanley, Borden, and Loray argue that the district court erred by classifying

as victims of the conspiracy those persons and businesses that were reimbursed for

their losses, but they acknowledge that their arguments are foreclosed by our

decision in United States v. Lee, 427 F.3d 881, 895 (11th Cir. 2005). Stanley and

Borden ask this Court to revisit Lee, but “[w]e may disregard the holding of a prior

opinion only where that ‘holding is overruled by the Court sitting en banc or by the

Supreme Court.’” United States v. Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009)

(quoting Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001)). The

district court did not err, much less plainly err, by enhancing the sentences of

Stanley, Borden, and Loray.

      We AFFIRM the sentences of Stanley, Borden, and Loray.




                                           4